Citation Nr: 0327732	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Propriety in the reduction of the rating for lumbosacral 
spine arthritis to 20 percent, effective July 1, 2001.

2.  Entitlement to a current rating in excess of 20 percent 
for lumbosacral spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1941 to October 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision of the Department of Veterans Affairs 
(VA) Denver, Colorado, Regional Office (RO), which reduced 
his rating to 20 percent for lumbosacral spine arthritis.  A 
January 2001 decision notified the veteran of the proposed 
reduction in rating from 30 percent to 20 percent.  

The claim for a rating in excess of 20 percent for 
lumbosacral spine arthritis was addressed in the April 2001 
rating decision and in the November 2001 Statement of the 
Case (SOC).  Therefore, it has been properly developed for 
appellate review.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  In this case, 
it appears that the veteran was not sent VCAA notice that 
would be adequate under the Quartuccio guidelines.  In 
particular, the veteran did not receive VCAA notice 
concerning his claim for a current rating in excess of 20 
percent for lumbosacral spine arthritis.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Since this case is being remanded anyway to cure procedural 
defects, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  The 
beneficiary must be notified of the contemplated action, 
furnished detailed reasons for the action proposed, and must 
be given 60 days in which to present additional evidence and 
30 days to request a predetermination hearing for the purpose 
of showing that compensation should not be reduced.  
Thereafter, if additional evidence is not received, a final 
rating will be promulgated and the award will be reduced, 
effective from the last day of the month in which the 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires. 38 C.F.R. § 3.105(e), (i).  

The veteran was given proper notice of the proposed reduction 
in benefits by the January 2001 rating decision.  While it is 
unclear on its face whether the veteran's January 2001 
statement represented a predetermination hearing request, his 
authorized representative clarified in a May 2001 letter that 
it was indeed a hearing request.  February 2002 
correspondence from the RO to the veteran sought 
clarification as to the type of Board hearing the veteran 
desired.  While the veteran did not respond to that letter, 
he is still legally entitled to the RO hearing which was 
timely requested.  38 C.F.R. § 3.103(c).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the veteran is advised specifically of 
what he needs to establish his claims 
(i.e., that the reduction in rating for 
lumbosacral spine arthritis was improper 
and for a current rating in excess of 20 
percent for lumbosacral spine arthritis), 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  

2.  The veteran should be scheduled for a 
RO hearing on the matters at hand.  The 
RO should take appropriate action as 
required by 38 C.F.R. § 3.105(e), (i).  

3.  The RO should undertake any further 
development or notice indicated, then 
readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate Supplemental SOC 
and given the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to satisfy due process requirements.  No action is 
required of the appellant until he is notified.  He has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



